DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-9 and 16-20 in the reply filed on November 12, 2021 is acknowledged.
	The examiner agrees with applicant that newly added claims 21-26 are drawn to the invention of Group I.  Accordingly, claims 1-9 and 16-26 are hereby pending for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-2, 7-9, 16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (2012/0204395) in view of Makita (2017/0095140).
Regarding claim 1, Jones (Figs. 5 and 6) discloses an attachment device comprising an attachment body 74 comprising a proximal end (see the right side of element 74 in Fig. 5 and 6) and a distal end (see the left side of element 74 in Fig. 5 and 6) configured to receive an applicator 68 (see paragraph 0043).  Jones also discloses that the attachment body is in contact with a borescope 60 (see paragraph 0043); however, Jones fails to disclose an engagement tab disposed between the proximal and distal ends, the engagement tab configured to engage a borescope.  
Makita (Figs. 2-4) discloses an attachment device featuring an attachment body 2133 to which another body 212 can be secured by means of an engagement tab 2135 which is located between the proximal and distal ends of the attachment body (see Fig. 3), where the engagement tab engages the other body (see paragraphs 0077-0082; in particular see paragraph 0081).  This will allow for the attachment of a flexible tube portion 214 of an endoscope or borescope as seen in Fig. 2.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add an engagement tab to the attachment device of Jones as per Makita, the motivation being that the engagement tab will allow for secure connection of the borescope to the attachment body holding the applicator, in addition to allowing for easy removal of the borescope from the applicator when the applicator is no longer 
As for claim 2, Jones discloses that the attachment body is annular (the attachment body is a sheath; see paragraph 0043) that receives a distal end of borescope 60 (see Fig. 5, for example).  
In the event that the attachment body of Jones is not seen to be annular, the examiner notes that such a shape is taught by Makita (see Fig. 3 and paragraph 0068).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the attachment body of Jones be annular as per Makita, the motivation being that it has been held that the configuration of a claimed element is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive element that the particular configuration of the claimed element was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
As for claims 7-8, the combination of Jones and Makita discloses the invention as set forth above regarding claim 1, but fails to disclose that the distal end of the attachment body further comprises an axially extending protrusion and a cavity that extends in to the axially extending protrusion, wherein the cavity is configured to receive the applicator.  
The examiner notes that the attachment body as taught by Jones is already of sufficient size to accept both the borescope and the applicator and shown in Fig. 5 and discussed above regarding claim 1.  Modifying the attachment body so it has an extending protrusion and a cavity that extends into the protrusion to accept the applicator would only require a change in the shape of the attachment body.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment body of the combined device to have an axially extending protrusion with a cavity therein that can receive the applicator, the motivation being to provide individual cavities for the borescope and the applicator in the attachment body rather than a single body that will hold both the borescope and the applicator as currently taught by Jones.  This kind of modular construction will allow for more secure connections between the attachment body, the borescope, and the applicator, and will allow the user to more easily disassemble the device when needed as the applicator or borescope can be individually removed from the attachment body while keeping the other element securely attached.
As for claim 9, Jones discloses that the distal end of the attachment body comprises a cavity extending substantially in a radial direction (see Fig. 5 – attachment body 74 has a cavity extending in a radial direction that allows for attachment of both the borescope and the applicator).
Regarding claim 16, Jones discloses a system (Figs. 2, 5, and 6) comprising a borescope 60 comprising a flexible body (inherent as per paragraph 0039, which states that the borescope can be “directed, maneuvered or manipulated, to a component . . . within the intermediate pressure compressor 26 to be inspected”); a tip (tip of the borescope 60 at the end of paragraph 0039) disposed at a distal end of the flexible body; and a lens disposed at the tip (“possibly with interchangeable optics, or lenses, at the tip” of the borescope as per paragraph 0039); and an 
Makita (Figs. 2-4) discloses an attachment device featuring an attachment body 2133 to which another body 212 can be secured by means of an engagement tab 2135 which is located between the proximal and distal ends of the attachment body (see Fig. 3), where the engagement tab engages the other body (see paragraphs 0077-0082; in particular see paragraph 0081).  This will allow for the attachment of a flexible tube portion 214 of an endoscope or borescope as seen in Fig. 2.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add an engagement tab to the attachment device of Jones as per Makita, the motivation being that the engagement tab will allow for secure connection of the borescope to the attachment body holding the applicator, in addition to allowing for easy removal of the borescope from the applicator when the applicator is no longer needed.  This engagement tab is also easily usable as Makita clearly teaches that a worker is able to attach a body (or borescope) directly to the engagement tab (see paragraphs 0079-0082).
As for claim 20, Jones discloses that the distal end of the attachment body comprises a cavity configured to receive the applicator (see Fig. 5 – attachment body 74 has a cavity that allows for reception of the applicator).

Makita (Figs. 2-4) discloses an attachment device featuring an attachment body 2133 to which another body 212 can be secured by means of an engagement tab 2135 which is located between the proximal and distal ends of the attachment body (see Fig. 3), where the engagement tab engages the other body (see paragraphs 0077-0082; in particular see paragraph 0081).  This will allow for the attachment of a flexible tube portion 214 of an endoscope or borescope as seen in Fig. 2.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add an engagement tab to the attachment device of Jones as per Makita, the motivation being that the engagement tab will allow for secure connection of the borescope to the attachment body holding the applicator, in addition to allowing for easy removal of the borescope from the applicator when the applicator is no longer needed.  This engagement tab is also easily usable as Makita clearly teaches that a worker is able to attach a body (or borescope) directly to the engagement tab (see paragraphs 0079-0082).
 As for claim 22, Jones discloses that the attachment body is annular (the attachment body is a sheath; see paragraph 0043) that receives a distal end of borescope 60 (see Fig. 5, for example).  
In the event that the attachment body of Jones is not seen to be annular, the examiner notes that such a shape is taught by Makita (see Fig. 3 and paragraph 0068).  Therefore, it would In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 3-6, 17-19, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (2012/0204395) in view of Makita (2017/0095140) and in further view of Langell et al (2016/0000301).
As for claims 3 and 23, the combination of Jones and Makita discloses the claimed invention as set forth above regarding claims 1 and 21, respectively, but fails to disclose that the engagement tab further comprises an inner surface and a tooth extending radially inward from the inner surface.
Langell, in a boroscopic device, discloses a latch 520 on a handle 200 that is used to attach the handle to borescope tube 210 (see Fig. 5 and paragraph 0070).  This tab has an inner surface and a tooth, this tooth being indicated by the arrow as shown in the figure reproduced below.

    PNG
    media_image1.png
    299
    418
    media_image1.png
    Greyscale

In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
As for claim 17, the combination of Jones and Makita discloses the claimed invention as set forth above regarding claim 16, but fails to disclose that the engagement tab further comprises an inner surface and a tooth extending radially inward from the inner surface, and the borescope further comprises a tip having a circumferential groove, wherein the tooth engages the circumferential groove.
Langell, in a boroscopic device, discloses a latch 520 on a handle 200 that is used to attach the handle to borescope tube 210 (see Fig. 5 and paragraph 0070).  This tab has an inner surface and a tooth, this tooth being indicated by the arrow as shown in the figure reproduced below.  Additionally, Langell discloses one or more pins 510 on the borescope tube 210; as there can be multiple pins, this would read on having a tip that has a circumferential groove that would allow for the tooth to engage the groove (see paragraph 0070 – the one or more pins may be receivable by one or more latches that is formed within a receiving hole of the handle body).

    PNG
    media_image1.png
    299
    418
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a tooth to the engagement tab of the combined device along with a tip on the borescope having a circumferential groove so that the tooth of the engagement tab engages the circumferential groove of Jones and Makita as per Langell, the motivation being to allow for tighter securement of the borescope to the attachment body.  Additionally, the examiner notes that it has been held that the configuration of a claimed element is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive element that the particular configuration of the claimed element was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	As for claims 4, 18, and 24, the combination of Jones and Makita discloses the claimed invention as set forth above regarding claims 1, 16 and 21, respectively, but fails to disclose that the engagement tab further comprises a distal end and a parapet extending from the distal end of the radial tab, wherein a radial thickness of the parapet is less than a radial thickness of the engagement tab.
Langell, in a boroscopic device, discloses a latch 520 on a handle 200 that is used to attach the handle to borescope tube 210 (see Fig. 5 and paragraph 0070).  This tab has a distal end and a parapet extending from the distal end of the engagement tab, where a radial thickness 

    PNG
    media_image2.png
    299
    418
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a parapet to the distal end of the engagement tab of the combined device of Jones and Makita as per Langell, the motivation being to allow for tighter securement of the borescope to the attachment body.  Additionally, the examiner notes that it has been held that the configuration of a claimed element is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive element that the particular configuration of the claimed element was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	As for claims 5, 19 and 25, as can be seen above in the annotated Figure 5 from Langell, the circumferential length of the parapet is clearly smaller than a circumferential length of the engagement tab when taken as a whole.
	As for claims 6 and 26, the combined device fails to explicitly disclose that the engagement tab is configured to be hand-torn from the attachment body.  However, the examiner notes that, as discussed above regarding claims 1 and 21, Makita teaches that a worker is able to attach a body (or borescope) directly to the engagement tab (see paragraphs 0079-0082).  As a In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961), which discusses that if it were considered desirable for any reason, it would be obvious to make one element removable from another.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  WO 2017/164836 to Stern discloses a method and device for temporarily attaching an optical instrument to a hand instrument that features manual tearing when separating one instrument from another (see paragraph 0030); US 2014/0023428 to Kappel discloses an elongate medical device with an articulating portion that can be used with a borescope (see Fig. 2 and paragraph 0060, for example), and US 2008/0248673 to Boehnlein et al. discloses a detachable coupling for a remote inspection device such as a borescope.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        December 1, 2021